DETAILED ACTION
This correspondence is in response to the communications received December 16, 2020.  Claims 1-18 are pending.  Claim 1 has been amended.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1-18 are allowed. 
The following is an Examiner's statement of reasons for allowance: The laterally diffused metal oxide semiconductor device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 
Regarding claim 1, the prior art discloses a laterally diffused metal oxide semiconductor device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the below listed features of the reduced surface field effect layer,
1) has a first doping type formed by implantation,
2) has a length less than the length of the well region,
3) is not in lateral contact with regions having the first doping type (e.g. for example PBL does not contact PSUB laterally)



Double Patenting
Provisional Non-Statutory double patenting rejections were considered in light of the co-pending US patent applications 16/413,792 (US 2019/0363186) and 16/412,587 (US 2019/0363185), however the claims directed to the apparatus with regard to the reduced surface field effect layer, lack the specifics that are present in this application, e.g. at least “wherein a length of the reduced surface field effect layer is less than a length of the well region”.


Fax / Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Smith can be reached on (571) 272-1907.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893